EXHIBIT 99.1 August 13, 2010 FOR IMMEDIATE RELEASE Mexco Energy Corporation Reports Profitable First Quarter MIDLAND, TX – 8/13/10 Mexco Energy Corporation (AMEX: MXC) today reported net income of $5,776 for the quarter ending June 30, 2010, the Company’s first quarter of fiscal 2011, compared to a net loss of $68,003 for the same quarter of fiscal 2010. Operating revenues in the first quarter of fiscal 2011 were $836,393, an increase of $178,216 or 27% from $658,177 for the first quarter of fiscal 2010. The average sales price for the quarter ending June 30, 2010 was $5.65 per Mcfe compared to $3.98 per Mcfe for the quarter ending June 30, 2009, an increase of 42%.Oil production increased 4% and gas production decreased 13% during the first quarter of fiscal 2011 as compared to the first quarter of fiscal 2010. Mexco Energy Corporation owns oil and gas properties in ten states, with the majority of its activity centered in West Texas.The Company plans to continue to focus its efforts to increase oil and natural gas reserves through exploration and development as well as acquisition of royalties with significant development potential. Mexco Energy Corporation and Subsidiary CONSOLIDATED BALANCE SHEETS June 30, March 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable: Oil and gas sales Trade Related parties - 55 Prepaid costs and expenses Total current assets Property and equipment, at cost Oil and gas properties, using the full cost method Other Less accumulated depreciation, depletion and amortization Property and equipment, net $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued expenses $ $ Current portion of long-term debt - Total current liabilities Long-term debt - Asset retirement obligation Deferred income tax liabilities Commitments and contingencies Stockholders' equity Preferred stock - $1.00 par value; 10,000,000 shares authorized; none outstanding - - Common stock - $0.50 par value; 40,000,000 shares authorized; 2,006,366 and2,003,866 shares issued; 1,922,366 and 1,919,866 shares outstanding as of June 30, 2010 and March 31, 2010, respectively Additional paid-in capital Retained earnings Treasury stock, at cost (84,000 shares) ) ) Total stockholders' equity $ $ Mexco Energy Corporation and Subsidiary CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended June 30, (Unaudited) Operating revenues: Oil and gas $ $ Other Total operating revenues Operating expenses: Production Accretion of asset retirement obligation Depreciation, depletion and amortization General and administrative Total operating expenses Operating loss ) ) Other income (expense): Interest income 4 Interest expense ) ) Net other expense ) ) Loss before provision for income taxes ) ) Income tax benefit: Current - - Deferred ) Net income (loss) $ $ ) Earnings (loss) per common share: Basic $ $ ) Diluted $ $ ) Weighted average common shares outstanding: Basic Diluted In accordance with the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995, Mexco Energy Corporation cautions that statements in this press release which are forward-looking and which provide other than historical information involve risks and uncertainties that may impact the Company's actual results of operations. These risks include, but are not limited to, production variance from expectations, volatility of oil and gas prices, the need to develop and replace reserves, exploration risks, uncertainties about estimates of reserves, competition, government regulation, and mechanical and other inherit risks associated with oil and gas production.A discussion of these and other factors, including risks and uncertainties, is set forth in the Company's Form 10-K for the fiscal year ended March 31, 2010.Mexco Energy Corporation disclaims any intention or obligation to revise any forward-looking statements. For additional information, please contact:Nicholas C. Taylor, President and Chief Executive Officer or Tammy L. McComic, Executive Vice-President and Chief Financial Officer, both of Mexco Energy Corporation, (432) 682-1119.
